Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9, and 17 have been amended in the response filed 7/18/2022.
Claims 2-8, 10-16, and 18-20 remain in a previous presentation.
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0140320 to Moturu, et al. (“Moturu”) in view of U.S. Patent Publication No. 2015/0332017 to Swanson, et al. (“Swanson”) in further view of U.S. Patent Publication No. 2015/0223731 to Sahin (“Sahin”) in further view of U.S. Patent Publication No. 2015/0086947 to Schweid, et al. (“Schweid”)
Regarding claim 1, Moturu discloses: 
A method, comprising: (para. [0003]: the reference discloses a method) 
receiving training data sets (Moturu, para. [0053]: training data includes data from a population of individuals) describing relationships between: (1) patients, (Moturu, para. [0053]: training data relates to populations of individuals) (2) patient health risk levels, (Moturu, para. [0053]: training data relates to populations of individuals) and (3) patient trajectories without intervention; (Moturu, para. [0053]: training data relates to health parameters without any intervention). See para. 0029 and the remarks section below for further discussion of Moturu. 
training a neural network using the training data sets, resulting in a machine learning algorithm; (Moturu, para. [0053]: training data for machine learning)
receiving, at a processor (para. [0035]: processing subsystem) from a mobile device, answers to a behavioral questionnaire, (para. [0035]; Fig. 1A: the system receives responses regarding the users’ self-assessed mental health via a mobile device, and further receives survey data related to mental health, see para. [0045]) wherein the answers are received in real-time as a patient self-reports answers to the behavioral questionnaire on the mobile device; (para. [0032]: the inbound/outbound data (including responses) can be received in real-time, meaning they are received as the user inputs the data)
identifying, via the processor, at least one expression of the patient; (para. [0075]; Fig. 1A: the individual provides feedback, construed as an expression of the patient);
calculating, via the processor, a score of the patient based upon the answers and the at least one expression; (para. [0076]: the system generates a matching model, construed as calculating a score of the patient, based on the patient feedback and the behavioral score of para. [0047])
receiving, at the processor, a medical condition of the patient; (para. [0035]; Fig. 1A: the system receives an input, which is indicative of the mental health state of the individual, construed as a medical condition)
executing the machine learning algorithm, (Moturu, para. [0053]: utilizing machine learning) 
Sahin teaches that it is old and well known in the art of healthcare to record, via a camera, a video of the patient as the answers are completed; (para. [0040]: the interactions with the caregiver, which includes the questionnaire, are recorded, which includes video recording, see para. [0049]); identifying an expression based on the video of the patient made during completion of the behavioral questionnaire; (para. [0050]: the system identifies expression, such as jerking, jumping, flinching, first clenching, and hand flapping, while the patient is evaluated.  [41] Evaluation activities include carrying out instructions for encouraging interaction in the evaluation kit, such as a set of play session phases, construed as during a questionnaire1).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the Moturu to include recording a video of the patient as the answers are completed; identifying an expression based on the video of the patient made during completion of the behavioral questionnaire, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.
Schweid teaches that it is old and well known in the art of healthcare to include receiving a record of which videos within the playlist of videos were watched by the patient; (Schweid, para. [0027]: the system determines a level knowledge after each viewer has viewed a video, meaning the system tracks when viewers watch the videos)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a record of which videos within the playlist of videos were watched by the patient, as taught by Schweid, in order to improve predictive diagnosis because Schweid suggest this feature is beneficial for making clinical diagnoses.
Swanson teaches that it is old and well known in the art of healthcare to include generating, via the processor executing an algorithm, (Swanson, para. [0056]: selected by the health service device based on previously computed desired ranges and values, construed as an algorithm) the medical condition of the patient, a playlist of videos associated with the medical condition (Swanson, para. [0056]; Fig. 11: the system generates a health video library, which contains videos customized to a patient regarding a particular health issue, construed as a medical condition). The answers are taught by Moturu, such as the “feedback” at para. 0076, which is used in creating a creating the matching model. It would have been obvious to include the score of Moturu to generate videos, as taught by Swanson. Moturu teaches that using patient feedback to customize patient data patient data applying patient feedback data to the customized videos of Swanson would therefore be obvious.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a library of videos customized to the patient based upon at least (1) the score and (2) the medical condition, as taught by Swanson, in order to improve health outcomes because Swanson suggest this feature is beneficial for assisting patients in compliance with treatment plans.
Dadkhahnikoo teaches that it is old and well known in the art of healthcare to include inputs to the machine learning algorithm comprising the record (Dadkhahnikoo, para. [0036]: receiving a record) and outputs of the machine learning algorithm comprising a modification to the algorithm; and (Dadkhahnikoo, para. [0036]: the weighted algorithm may be periodically modified to improve performance)
modifying the algorithm according to the modification. (Dadkhahnikoo, para. [0036]: the algorithm is modified)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the modifications to the machine learning algorithm, as taught by Dadkhahnikoo, in order to improve query related outcomes because Dadkhahnikoo suggests this feature is beneficial for providing caregiving information. Dadkhahnikoo, para. 0010.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above. 
Sahin teaches that it is old and well known in the art of healthcare that the at least one expression comprises at least one of facial expressions made while completing the behavioral questionnaire and a body posture while completing the behavioral questionnaire. (Sahin, para. [0183]: the system captures facial expressions and body language). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the video of the patient captures at least one of facial expressions made while completing the behavioral questionnaire and body posture while completing the behavioral questionnaire, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above. 
Sahin teaches that it is old and well known in the art of healthcare to record audio of the patient as the answers are completed, wherein the identifying of the at least one expression of the patient made during completion of the behavioral questionnaire is further based on audio of the patient made during the completion of the behavioral questionnaire. (Sahin, para. [0040]: the interactions with the caregiver, which includes the questionnaire, are recorded, which includes audio recording, see para. [0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include recording audio of the patient as the answers are completed, wherein the identifying of the at least one expression of the patient made during completion of the behavioral questionnaire is further based on the audio of the patient, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0140320 to Moturu, et al. (“Moturu”) in view of U.S. Patent Publication No. 2015/0223731 to Sahin (“Sahin”) in further view of U.S. Patent Publication No. 2015/0332017 to Swanson, et al. (“Swanson”) in further view of U.S. Patent Publication No. 2003/0212579 to Brown, et al. (“Brown”) in further view of U.S. Patent Publication No. 2015/0086947 to Schweid, et al. (“Schweid”).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above. However, the combination does not explicitly recite, but Schweid teaches that it is old and well known in the art of healthcare that the playlist of videos associated with the medical condition are customized to the patient by: identifying a plurality of portions corresponding to a plurality of videos, each portion in the plurality of portions being a video segment identified as relevant to the patient based upon the score and the medical condition; and (Schweid, para. [0008]: the system selects a first video based on a patient’s medical condition, and then creates a second and third portions of the first video, and the segments are created based on rankings, construed as a patient score, see para. [0026])
caching the plurality of portions within a memory cache distinct from that of the plurality of videos, to yield the playlist of videos. (Schweid, para. [0026], Fig. 1: the videos are stored in memory in distinct files, such as video 122C and 122D).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Moturu to include wherein the library of videos are customized to the patient by: identifying a plurality of portions corresponding to a plurality of videos, each portion in the plurality of portions being a video segment identified as relevant to the patient based upon the score and the medical condition; and caching the plurality of portions within a memory cache distinct from that of the plurality of videos, to yield the library of videos, as taught by Schweid, in order to improve health outcomes because Schweid suggest this feature is beneficial for assisting patients in compliance with treatment plans.

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
the training of the machine learning algorithm further comprises: (Moturu, para. [0053]: training data for machine learning)
performing, via the processor, a regression on the training data sets, thereby identifying initial weights for the machine learning algorithm (Moturu, para. [0058]: regression analysis on the training data); 
generating, by weighting at least one of: a clinically validated behavior score, the score of the patient, demographic data associated with the patient, and the content viewership data, a behavior profile score of the patient; (Moturu, para. [0029]: the system incorporates demographic data to determine an individual’s risk of entering an adverse mental state)
the medical condition (Moturu, para. [0053]: training data relates to mental health conditions), and the online engagement pattern; (Moturu, para. [0057]: social networking data, which would include content viewed, such as “likes,” see para. 0033) 
receiving online data identifying online behavior of the patient; and updating the machine learning algorithm based on the viewing data, the online data, and behavior data. (Moturu, para. [0079]: the system generates a model with all the data obtained on the patient using machine learning techniques).
Schweid teaches that it is old and well known in the art of healthcare to include identifying additional resources for the patient (Schweid, para. [0023]: identifying relevant (see para. 0021) portions of the video), based on the behavior profile score (Schweid, para. [0010]: based on the viewer’s responses),
as the patient watches videos within the playlist of videos: 
recording content viewership data regarding at least one of how patients view the playlist of videos, type of content viewed, and recently viewed videos in the playlist of videos; (Schweid, para. [0021]: the system receives feedback from a viewer regarding relevance of the video, construed as a type (relevant) content viewed) 
calculating an online engagement pattern for the patient based on the content viewership data; (Schweid, para. [0026]: the segments are ranked based in part of the feedback, construed as an online engagement pattern) 
receiving data indicating portions of the playlist of edited videos watched by the patient, to yield viewing data; (Schweid, para. [0027]: the system determines a level knowledge after each viewer has viewed a video, meaning the system tracks when viewers watch the videos)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include as the patient watches videos within the library of videos: recording content viewership data regarding at least one of how patients view the library of videos, type of content viewed, and recently viewed videos in the library of videos; calculating an online engagement pattern for the patient based on the content viewership data; receiving data indicating portions of the library of videos watched by the patient, to yield viewing data, as taught by Schweid, in order to improve predictive diagnosis because Schweid suggest this feature is beneficial for making clinical diagnoses.

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above. 
Schweid teaches that it is old and well known in the art of healthcare that the additional resources comprise additional videos being available (Schweid, para. [0026]: the second and third segments are added to the library, construed as additional resources that are available).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the additional resources comprise additional videos being added to the library of videos, as taught by Schweid, in order to improve health outcomes because Schweid suggest this feature is beneficial for assisting patients in compliance with treatment plans.

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above. 
Swanson teaches that it is old and well known in the art of healthcare to generate, via an updated machine learning algorithm, a modified healthcare questionnaire for use in future patient interactions. (Swanson, para. [0137]: the questionnaire consists of a series of questions, and the responses to the questions prompt further questions (see para. [0142]), construed as a modified questionnaire, and the predictions, such as additional questions, are performed by a machine learning algorithm, see para. [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating, via an updated machine learning algorithm, a modified healthcare questionnaire for use in future patient interactions, as taught by Swanson, in order to improve predictions because Swanson suggest this feature is beneficial for improving analysis and prediction.

Regarding claim 7, the Moturu combination discloses each of the limitations of claim 5 as discussed above, and further discloses:
wherein the behavior profile score of the patient is further based on how accurately the patient follows prescribed behavior. (Moturu, para. [0076]: the system generates a matching model, construed as calculating a score of the patient, based on the practitioner feedback, which includes aspects of communication with the patient (para. [0074]), construed as how accurately the patient follows prescribed behavior).

Claims 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0140320 to Moturu, et al. (“Moturu”) in view of U.S. Patent Publication No. 2015/0223731 to Sahin (“Sahin”).

Regarding claim 9, Moturu discloses: 
A system, comprising: (para. [0001]: the reference discloses a system);
a video capture device; (para. [0102]: disclosing a video chat feature of the mobile application) a processor; (para. [0110]: disclosing a processor) and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: (para. [0110]: disclosing memory and a computer-executable component);
receiving training data sets (Moturu, para. [0053]: training data includes data from a population of individuals) describing relationships between: (1) patients, (Moturu, para. [0053]: training data relates to populations of individuals) (2) patient health risk levels, (Moturu, para. [0053]: training data relates to populations of individuals) and (3) patient trajectories without intervention; (Moturu, para. [0053]: training data relates to health parameters without any intervention). See para. 0029 and the remarks section below for further discussion of Moturu. 
training a neural network using the training data sets, resulting in a machine learning algorithm; (Moturu, para. [0053]: training data for machine learning)
receiving, from a mobile device, answers to a behavioral questionnaire, (para. [0035]; Fig. 1A: the system receives responses regarding the users’ self-assessed mental health via a mobile device, and further receives survey data related to mental health, see para. [0045]) wherein the answers are received in real-time as a patient self-reports answers to the behavioral questionnaire on the mobile device; (para. [0032]: the inbound/outbound data (including responses) can be received in real-time, meaning they are received as the user inputs the data);
identifying, via the processor, at least one expression of the patient; (para. [0075]; Fig. 1A: the individual provides feedback, construed as an expression of the patient);
calculating a score of the patient based upon the answers and the at least one expression; (para. [0076]: the system generates a matching model, construed as calculating a score of the patient, based on the patient feedback and the behavioral score of para. [0047]);
receiving a medical condition of the patient; and (para. [0035]; Fig. 1A: the system receives an input, which is indicative of the mental health state of the individual, construed as a medical condition)
executing the machine learning algorithm, (Moturu, para. [0053]: utilizing machine learning) 
Sahin teaches that it is old and well known in the art of healthcare to record a video of the patient as the answers are completed; (para. [0040]: the interactions with the caregiver, which includes the questionnaire, are recorded, which includes video recording, see para. [0049]); identifying an expression based on the video of the patient made during completion of the behavioral questionnaire; (para. [0050]: the system identifies expression, such as jerking, jumping, flinching, first clenching, and hand flapping, while the patient is evaluated, construed as during a questionnaire2).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Moturu to include that recording a video of the patient as the answers are completed; identifying an expression based on the video of the patient made during completion of the behavioral questionnaire, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.
Schweid teaches that it is old and well known in the art of healthcare to include receiving a record of which videos within the playlist of videos were watched by the patient; (Schweid, para. [0027]: the system determines a level knowledge after each viewer has viewed a video, meaning the system tracks when viewers watch the videos)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a record of which videos within the playlist of videos were watched by the patient, as taught by Schweid, in order to improve predictive diagnosis because Schweid suggest this feature is beneficial for making clinical diagnoses.
Swanson teaches that it is old and well known in the art of healthcare to include generating, based on the medical condition of the patient a playlist of videos associated with the medical condition (Swanson, para. [0056]; Fig. 11: the system generates a health video library, which contains videos customized to a patient regarding a particular health issue, construed as a medical condition, and a health measurement, construed as score);
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a library of videos customized to the patient based upon at least (1) the score and (2) the medical condition, as taught by Swanson, in order to improve health outcomes because Swanson suggest this feature is beneficial for assisting patients in compliance with treatment plans.
Dadkhahnikoo teaches that it is old and well known in the art of healthcare to include inputs to the machine learning algorithm comprising the record (Dadkhahnikoo, para. [0036]: receiving a record) and outputs of the machine learning algorithm comprising a modification to the algorithm; and (Dadkhahnikoo, para. [0036]: the weighted algorithm may be periodically modified to improve performance)
modifying the algorithm according to the modification. (Dadkhahnikoo, para. [0036]: the algorithm is modified)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the modifications to the machine learning algorithm, as taught by Dadkhahnikoo, in order to improve query related outcomes because Dadkhahnikoo suggests this feature is beneficial for providing caregiving information. Dadkhahnikoo, para. 0010.
	
Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above. 
Sahin teaches that it is old and well known in the art of healthcare that the at least one expression at least one of facial expressions made while completing the behavioral questionnaire and a body posture while completing the behavioral questionnaire. (Sahin, para. [0183]: the system captures facial expressions and body language). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the video of the patient captures at least one of facial expressions made while completing the behavioral questionnaire and body posture while completing the behavioral questionnaire, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.

Regarding claim 16, the combination discloses each of the limitations of claim 9 as discussed above. 
Sahin teaches that it is old and well known in the art of healthcare to record audio of the patient as the answers are completed, wherein the identifying of the at least one expression of the patient made during completion of the behavioral questionnaire is further based on audio of the patient made during completion of the behavioral questionnaire. (Sahin, para. [0040]: the interactions with the caregiver, which includes the questionnaire, are recorded, which includes audio recording, see para. [0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include recording audio of the patient as the answers are completed, wherein the identifying of the at least one expression of the patient made during completion of the behavioral questionnaire is further based on the audio of the patient, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.

Regarding claim 17, Moturu discloses: 
A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: (para. [0110]: disclosing memory and a computer-executable component);
receiving training data sets (Moturu, para. [0053]: training data includes data from a population of individuals) describing relationships between: (1) patients, (Moturu, para. [0053]: training data relates to populations of individuals) (2) patient health risk levels, (Moturu, para. [0053]: training data relates to populations of individuals) and (3) patient trajectories without intervention; (Moturu, para. [0053]: training data relates to health parameters without any intervention). See para. 0029 and the remarks section below for further discussion of Moturu. 
training a neural network using the training data sets, resulting in a machine learning algorithm; (Moturu, para. [0053]: training data for machine learning)
receiving, from a mobile device, answers to a behavioral questionnaire, (para. [0035]; Fig. 1A: the system receives responses regarding the users’ self-assessed mental health via a mobile device, and further receives survey data related to mental health, see para. [0045]) wherein the answers are received in real-time as a patient self-reports answers to the behavioral questionnaire on the mobile device; (para. [0032]: the inbound/outbound data (including responses) can be received in real-time, meaning they are received as the user inputs the data);
identifying, at least one expression of the patient; (para. [0075]; Fig. 1A: the individual provides feedback, construed as an expression of the patient);
calculating a score of the patient based upon the answers and the at least one expression; (para. [0076]: the system generates a matching model, construed as calculating a score of the patient, based on the patient feedback and the behavioral score of para. [0047])
receiving a medical condition of the patient; and (para. [0035]; Fig. 1A: the system receives an input, which is indicative of the mental health state of the individual, construed as a medical condition).
executing the machine learning algorithm, (Moturu, para. [0053]: utilizing machine learning) 
Sahin teaches that it is old and well known in the art of healthcare to include recording, via a video capture device, a video of the patient as the answers are completed; (para. [0040]: the interactions with the caregiver, which includes the questionnaire, are recorded, which includes video recording, see para. [0049])
Sahin teaches that it is old and well known in the art of healthcare to include identifying an expression based on the video of the patient made during completion of the behavioral questionnaire; (para. [0050]: the system identifies expression, such as jerking, jumping, flinching, first clenching, and hand flapping, while the patient is evaluated, construed as during a questionnaire3).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Moturu to include that recording a video of the patient as the answers are completed; identifying an expression based on the video of the patient made during completion of the behavioral questionnaire, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.
Swanson teaches that it is old and well known in the art of healthcare to include generating, based on the medical condition of the patient a playlist of videos associated with the medical condition (Swanson, para. [0056]; Fig. 11: the system generates a health video library, which contains videos customized to a patient regarding a particular health issue, construed as a medical condition, and a health measurement, construed as score); 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a library of videos customized to the patient based upon at least (1) the score and (2) the medical condition, as taught by Swanson, in order to improve health outcomes because Swanson suggest this feature is beneficial for assisting patients in compliance with treatment plans.
Schweid teaches that it is old and well known in the art of healthcare to include receiving a record of which videos within the playlist of videos were watched by the patient; (Schweid, para. [0027]: the system determines a level knowledge after each viewer has viewed a video, meaning the system tracks when viewers watch the videos)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a record of which videos within the playlist of videos were watched by the patient, as taught by Schweid, in order to improve predictive diagnosis because Schweid suggest this feature is beneficial for making clinical diagnoses.
Dadkhahnikoo teaches that it is old and well known in the art of healthcare to include inputs to the machine learning algorithm comprising the record (Dadkhahnikoo, para. [0036]: receiving a record) and outputs of the machine learning algorithm comprising a modification to the algorithm; and (Dadkhahnikoo, para. [0036]: the weighted algorithm may be periodically modified to improve performance)
modifying the algorithm according to the modification. (Dadkhahnikoo, para. [0036]: the algorithm is modified)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the modifications to the machine learning algorithm, as taught by Dadkhahnikoo, in order to improve query related outcomes because Dadkhahnikoo suggests this feature is beneficial for providing caregiving information. Dadkhahnikoo, para. 0010.

Regarding claim 18, the combination discloses each of the limitations of claim 17, as discussed above. 
Sahin teaches that it is old and well known in the art of healthcare that the at least one expression comprises at least one of facial expressions made while completing the behavioral questionnaire and a body posture while completing the behavioral questionnaire. (Sahin, para. [0183]: the system captures facial expressions and body language). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the video of the patient captures at least one of facial expressions made while completing the behavioral questionnaire and body posture while completing the behavioral questionnaire, as taught by Sahin, in order to improve patient diagnosis because Sahin suggest this feature is beneficial for making clinical diagnoses.

Claims 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0140320 to Moturu, et al. (“Moturu”) in view of U.S. Patent Publication No. 2015/0223731 to Sahin (“Sahin”) in further view of U.S. Patent Publication No. 2015/0332017 to Swanson, et al. (“Swanson”) in further view of U.S. Patent Publication No. 2015/0086947 to Schweid, et al. (“Schweid”).
Regarding claim 11, the combination discloses each of the limitations of claim 9, as discussed above, and further discloses:
Schweid teaches that it is old and well known in the art of healthcare that wherein the playlist of videos associated with the medical condition are customized to the patient by: identifying a plurality of portions corresponding to a plurality of videos, each portion in the plurality of portions being a video segment identified as relevant to the patient based upon the score and the medical condition; and (Schweid, para. [0008]: the system selects a first video based on a patient’s medical condition, and then creates a second and third portions of the first video, and the segments are created based on rankings, construed as a patient score, see para. [0026])
caching the plurality of portions within a memory cache distinct from that of the plurality of videos, to yield the playlist of videos. (Schweid, para. [0026], Fig. 1: the videos are stored in memory in distinct files, such as video 122C and 122D)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Moturu to include wherein the library of videos are customized to the patient by: identifying a plurality of portions corresponding to a plurality of videos, each portion in the plurality of portions being a video segment identified as relevant to the patient based upon the score and the medical condition; and caching the plurality of portions within a memory cache distinct from that of the plurality of videos, to yield the library of videos, as taught by Schweid, in order to improve health outcomes because Schweid suggest this feature is beneficial for assisting patients in compliance with treatment plans.

Regarding claim 12, the combination discloses each of the limitations of claim 9, as discussed above, and further discloses:
wherein the training of the machine learning algorithm further comprises: (Moturu, para. [0053]: training data for machine learning)
performing, via the processor, a regression on the training data sets, thereby identifying initial weights for the machine learning algorithm (Moturu, para. [0058]: regression analysis on the training data);
the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: (para. [0110]: disclosing memory and a computer-executable component)
generating, by weighting at least one of: a clinically validated behavior score, the score of the patient, demographic data associated with the patient, and the content viewership data, a behavior profile score of the patient; (Moturu, para. [0029]: the system incorporates demographic data to determine an individual’s risk of entering an adverse mental state)
receiving online data identifying online behavior of the patient; and updating the machine learning algorithm based on the viewing data, the online data, and behavior data. (Moturu, para. [0079]: the system generates a model with all the data obtained on the patient using machine learning techniques).
Moturu further teaches that it is old and well known in the art of healthcare to consider the consider the medical condition (Moturu, para. [0053]: training data relates to mental health conditions), and the online engagement pattern (Moturu, para. [0057]: social networking data, which would include content viewed, such as “likes,” see para. 0033) when evaluating health parameters, which are used to identify patient resources.
Schweid teaches that it is old and well known in the art of healthcare to include as the patient watches videos within the playlist of videos: 
recording content viewership data regarding at least one of how patients view the playlist of videos, type of content viewed, and recently viewed videos in the playlist of videos; (Schweid, para. [0021]: the system receives feedback from a viewer regarding relevance of the video, construed as a type (relevant) content viewed) 
calculating an online engagement pattern for the patient based on the content viewership data; (Schweid, para. [0026]: the segments are ranked based in part of the feedback, construed as an online engagement pattern) 
identifying additional resources for the patient (Schweid, para. [0023]: identifying relevant (see para. 0021) portions of the video), based on the behavior profile score (Schweid, para. [0010]: based on the viewer’s responses), 
receiving data indicating portions of the playlist of videos watched by the patient, to yield viewing data; (Schweid, para. [0027]: the system determines a level knowledge after each viewer has viewed a video, meaning the system tracks when viewers watch the videos)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include as the patient watches videos within the library of videos: recording content viewership data regarding at least one of how patients view the library of videos, type of content viewed, and recently viewed videos in the library of videos; calculating an online engagement pattern for the patient based on the content viewership data; receiving data indicating portions of the library of videos watched by the patient, to yield viewing data, as taught by Schweid, in order to improve predictive diagnosis because Schweid suggest this feature is beneficial for making clinical diagnoses.

Regarding claim 13, the combination discloses each of the limitations of claim 12, as discussed above. 
Schweid teaches that it is old and well known in the art of healthcare that the additional resources comprise additional videos being available. (Schweid, para. [0026]: the second and third segments are added to the playlist, construed as additional resources that are available).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Moturu to include wherein the additional resources comprise additional videos being added to the library of videos, as taught by Schweid, in order to improve health outcomes because Schweid suggest this feature is beneficial for assisting patients in compliance with treatment plans.

Regarding claim 14, the Moturu combination discloses each of the limitations of claim 13, as discussed above. 
Swanson teaches that it is old and well known in the art of healthcare to generate, via an updated machine learning algorithm, a modified healthcare questionnaire for use in future patient interactions. (Swanson, para. [0137]: the questionnaire consists of a series of questions, and the responses to the questions prompt further questions (see para. [0142]), construed as a modified questionnaire, and the predictions, such as additional questions, are performed by a machine learning algorithm, see para. [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating, via an updated machine learning algorithm, a modified healthcare questionnaire for use in future patient interactions, as taught by Swanson, in order to improve predictions because Swanson suggest this feature is beneficial for improving analysis and prediction.

Regarding claim 15, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the behavior profile score of the patient is further based on how accurately the patient follows prescribed behavior. (Moturu, para. [0076]: the system generates a matching model, construed as calculating a score of the patient, based on the practitioner feedback, which includes aspects of communication with the patient (para. [0074]), construed as how accurately the patient follows prescribed behavior).

Regarding claim 19, the combination discloses each of the limitations of claim 17, as discussed above. 
Schweid teaches that it is old and well known in the art of healthcare that the playlist of videos associated with the medical condition are customized to the patient by: identifying a plurality of portions corresponding to a plurality of videos, each portion in the plurality of portions being a video segment identified as relevant to the patient based upon the score and the medical condition; and (Schweid, para. [0008]: the system selects a first video based on a patient’s medical condition, and then creates a second and third portions of the first video, and the segments are created based on rankings, construed as a patient score, see para. [0026])
caching the plurality of portions within a memory cache distinct from that of the plurality of videos, to yield the playlist of videos. (Schweid, para. [0026], Fig. 1: the videos are stored in memory in distinct files, such as video 122C and 122D).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the library of videos are customized to the patient by: identifying a plurality of portions corresponding to a plurality of videos, each portion in the plurality of portions being a video segment identified as relevant to the patient based upon the score and the medical condition; and caching the plurality of portions within a memory cache distinct from that of the plurality of videos, to yield the library of videos, as taught by Schweid, in order to improve health outcomes because Schweid suggest this feature is beneficial for assisting patients in compliance with treatment plans.

Regarding claim 20, the combination discloses each of the limitations of claim 17, as discussed above, and further discloses:
wherein the training of the machine learning algorithm by further comprises: (Moturu, para. [0053]: training data for machine learning)
performing a regression on the training data sets, thereby identifying initial weights for the machine learning algorithm (Moturu, para. [0058]: regression analysis on the training data); 
the non-transitory computer-readable storage medium has additional instructions stored which, when executed by the computing device, cause the computing device to perform operations comprising: (para. [0110]: disclosing memory and a computer-executable component)
generating, by weighting at least one of: a clinically validated behavior score, the score of the patient, demographic data associated with the patient, and the content viewership data, a behavior profile score of the patient; (Moturu, para. [0029]: the system incorporates demographic data to determine an individual’s risk of entering an adverse mental state)
receiving online data identifying online behavior of the patient; and updating the machine learning algorithm based on the viewing data, the online data, and behavior data; (Moturu, para. [0079]: the system generates a model with all the data obtained on the patient using machine learning techniques)
Moturu further teaches that it is old and well known in the art of healthcare to consider the consider the medical condition (Moturu, para. [0053]: training data relates to mental health conditions), and the online engagement pattern (Moturu, para. [0057]: social networking data, which would include content viewed, such as “likes,” see para. 0033) when evaluating health parameters, which are used to identify patient resources.
Schweid teaches that it is old and well known in the art of healthcare to include as the patient watches videos within the playlist of videos: recording content viewership data regarding at least one of how patients view the playlist of videos, type of content viewed, and recently viewed videos in the playlist of videos; (Schweid, para. [0021]: the system receives feedback from a viewer regarding relevance of the video, construed as a type (relevant) content viewed) 
calculating an online engagement pattern for the patient based on the content viewership data; (Schweid, para. [0026]: the segments are ranked based in part of the feedback, construed as an online engagement pattern) 
identifying additional resources for the patient (Schweid, para. [0023]: identifying relevant (see para. 0021) portions of the video), based on the behavior profile score (Schweid, para. [0010]: based on the viewer’s responses),
receiving data indicating portions of the playlist of edited videos watched by the patient, to yield viewing data; (Schweid, para. [0027]: the system determines a level knowledge after each viewer has viewed a video, meaning the system tracks when viewers watch the videos)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include as the patient watches videos within the library of videos: recording content viewership data regarding at least one of how patients view the library of videos, type of content viewed, and recently viewed videos in the library of videos; calculating an online engagement pattern for the patient based on the content viewership data; receiving data indicating portions of the library of videos watched by the patient, to yield viewing data, as taught by Schweid, in order to improve predictive diagnosis because Schweid suggest this feature is beneficial for making clinical diagnoses.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 7/18/2022, with respect to the 35 USC § 103 rejection of Claims 1-20 have been considered but are not persuasive. 
Moturu Fig. 1A includes step S140 (which includes sub-steps S142 and S143). Paragraph 0053 recites in part:
Block S140 functions to determine a value of a mental health state parameter in association with a time point of the time period, as an output of a risk model that assesses the individual's current state of wellbeing, in identifying when the individual may be in need of therapeutic communication, and/or predicts risk that the individual will trend toward an adverse state (e.g., mental state unrelated to a diagnosable condition, stress state, depression state, anxiety state) without any intervention. As such, Block S140 can, in some specific applications, be used to enable identification of aberrant patterns and/or predict when the individual could benefit from therapeutic communication with a listening entity, relation to one or more of stress (e.g., work-induced stress), relationship issues (e.g., an argument with a significant other, issues with family members, etc.), and any other state. Preferably, the analysis includes utilization of one or more machine learning techniques and training data (e.g., from the individual, from a population of individuals), data mining, and/or statistical approaches to generate more accurate models pertaining mental health states of wellbeing for the individual and/or a wider population of individuals associated with the method 100, as described in more detail below. 

As discussed above, Block S140 uses the training data, which includes individual and population data to develop a model. This model predicts risk towards an adverse state if the individual were to continue “without any intervention,” meaning the training data would necessarily include data on trajectories without intervention. 
Furthermore, paragraph 0052, which merely expounds and clarifies Block S140 disclosed in paragraph 0053, states that Block S140 is used “to generate analyses pertaining to present, past, and/or future mental health states of a patient.”
Paragraph 0029 recites that the population data includes similarities (e.g., the presently claimed “relationships”) between the population of individuals, including demographic information on the population (e.g. “patients”) and disruptive life events (e.g. “risk levels”) and that information is used to improve the predictive models, (e.g. training data):
While the method 100 can be implemented for a single individual for whom therapeutic communication would be beneficial, the method 100 can additionally or alternatively be implemented for a population of individuals, wherein the population of individuals can include individuals similar to and/or dissimilar to the individual (e.g., in demographic group, in experience of a disruptive life event, etc.). Thus, information derived from the population of individuals can be used to provide additional insight into connections between the individual's behavior and risk of entering an adverse mental health state, due to aggregation of data from the population of individuals, which can be used to improve predictive models and/or build improved features into an application executing the method 100. In examples, the population of individuals can include individuals characterized or grouped by any suitable demographics, any type of issue for which individuals seek help, any type of behavior in interacting with the system(s) implementing the method 100, and any other suitable feature. 

As discussed above, Block S140 uses the training data, which includes individual and population data to develop a model. This model predicts risk towards an adverse state if the individual were to continue “without any intervention,” meaning the training data would necessarily include data on trajectories without intervention. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-20 above, the references cited in the rejection render the claims obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Sahin, para. [0041] stating that the data includes responses to a Screening Tool for Autism in Toddlers (STAT™), which includes questionnaires (https://www.cdc.gov/ncbddd/autism/hcp-screening.html, see section titled Involving Families in Screening).
        2 See Sahin, para. [0041] stating that the data includes responses to a Screening Tool for Autism in Toddlers (STAT™), which includes questionnaires (https://www.cdc.gov/ncbddd/autism/hcp-screening.html, see section titled Involving Families in Screening).
        3 See Sahin, para. [0041] stating that the data includes responses to a Screening Tool for Autism in Toddlers (STAT™), which includes questionnaires (https://www.cdc.gov/ncbddd/autism/hcp-screening.html, see section titled Involving Families in Screening).